 



U-VEND, INC. 8-K [uvnd-8k_060117.htm]



 



Exhibit 10.54

 

June 1, 2017

 

 

David Graber

Chief Executive Officer

U-Vend, Inc.

1507 7th Street, Unit 425

Santa Monica. CA 90401

 

 

Dear David,

It is with regret that I am writing to inform you of my decision to resign my
position on the Board of Directors of U-Vend, Inc., effective immediately.

 

It has been a pleasure being a part of the Board of Directors and I am proud of
all we have accomplished over past several years. I have no doubt the board will
continue these successes in the future.

 

If I can be of any assistance in the future, please don't hesitate to ask.

 

Sincerely,

 

 

[image_001.jpg]

Alexander Orlando

 



 4 

